Appeal from a judgment of a City Magistrate of the City of New York, sitting as a Court of Special Sessions of the City of New York, Borough of Queens, convicting appellant of keeping a room used for gambling, in violation of section 973 of the Penal Law, sentencing him to pay a fine of $10 or to serve two days, and from said sentence. Judgment reversed on the law and the facts, complaint dismissed and fine remitted. The evidence was insufficient to establish the commission of the crime charged. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Wenzel, Beldock, Hallinan and Kleinfeld, JJ., concur.